Title: Thomas Jefferson to Mathew Carey, 11 April 1820
From: Jefferson, Thomas
To: Carey, Mathew


					
						
							Monticello
							Apr. 11. 20
						
					
					I thank you, Sir, for the copy of your New Olive branch, which you have been so kind as to send me. you have taken the right road to solve the great question which is the subject of it, by bringing it to the test of figures. age and ill health have obliged me to abandon all such speculations, and to resign myself to the care of the authorities of the day, which I do with equal chearfulness and confidence. they, I hope and trust, will conclude what is best, and I give honor and thanks to those who, like yourself, endeavor to lighten their path.
					Will you permit me to return the 4to edition of Haines you sent me some time ago, in exchange for your 8vo edition? a Quarto is too burthensome for my enfeebled muscles. both are unbound, and their weight beyond what is proper for the mail. they must be past therefore by water, under address to the care of Capt Bernard Peyton of Richmond. I salute you with friendship and respect.
					
						
							Th: Jefferson
						
					
				 